I congratulate Mr. de Pinies most warmly on his election to the high office of President of the General Assembly at this most important fortieth session. I wish him and the officers of the Assembly all the best in their endeavors to guide the work of the fortieth session to a successful conclusion. Let me also extend to his predecessor, the Permanent Representative of Zambia, Ambassador Paul Lusaka, our warm congratulations and appreciation for the dedication, devotion and wisdom with which he guided the work of the thirty-ninth session of the General Assembly. Also I wish to pay a tribute to our Secretary-General, Mr. Javier Perez de Cuellar, and his staff for the eminent services they have continued faithfully to render to our Organization.
Many distinguished speakers in the course of our deliberations have properly recalled the tragic events leading to the founding of the United Nations. At the end of the Second World War the people of the world resolved to save succeeding generations from the scourge of war and on 26 June 1945 in San Francisco, at the conclusion of the United Nations Conference on International Organization, signed the Charter of the United Nations, which came into force on 24 October 1945, establishing the Organization. The Organization drew up aims and objectives for achievement as set forth in Article 1 of the Charter. As we assemble here to reflect on our achievements and shortcomings over the last four decades, I wish, on behalf of my delegation, to commend the Organization for its substantial achievements. To mention a few, the Organization has exerted every effort and has largely succeeded in, first, averting a major world conflict; secondly, promoting the course of decolonization by its adoption and implementation of General Assembly resolution 1514 (XV); thirdly, promoting respect for human rights; fourthly, adopting the declaration and program of action on the establishment of a new international economic order and the Charter of Economic Rights and Duties of States; and, fifthly, codifying international legal instruments to regulate the conduct of States in various fields, including adoption of the Law of the Sea Convention at Montego Bay, Jamaica, in 1982, which was a milestone in the history of our Organization.
The lesson of the Second world war, in particular the nuclear bombing of Hiroshima and Nagasaki, should serve to remind us that war should never be a way of resolving international disputes. At this fortieth anniversary year, we should therefore rededicate ourselves fully to peace and co-operation, strictly adhering to the principles of the Charter of the United Nations, the provisions of the International Covenants on Human Rights and the established norms of international law.
The institutions already set up by the international community to this end and the progress achieved in the last 40 years should be further strengthened to ensure the full realization of the universality of our Organization, decolonization, disarmament, economic development and the full maintenance of international peace and security in a climate that respects the sovereignty of every nation and the dignity and worth of every individual in full freedom. In these efforts, Kenya will not be found wanting. Our national aspirations are rooted firmly in a philosophy of peace, love, unity and development which translates into a policy of positive non-alignment, good neighborliness and non-interference in the internal affairs of others. We wish to underscore the special responsibility that the Charter of our Organization places on the Security Council with respect to the maintenance and preservation of international peace and security. Unfortunately, the record of the Security Council in this regard has not been altogether satisfactory. There have been far too many occasions in which the abuse of the veto power by permanent members has resulted in its paralysis in the face of a number of explosive international situations. The result has been erosion of confidence in the United Nations and increasing incidents of unilateral actions contrary to the Charter. It is against the foregoing background that the record of our Organization in tackling troublesome situations needs to be reviewed.
I turn now to the situation as it obtains in South Africa. The continued existence of apartheid is an obstacle to peace and security in the region. In South Africa repressive measures are taken against all those opposed to apartheid, especially the, black population. The recent declaration of a state of emergency in a number of black townships and districts arising out of opposition to apartheid is no solution but an exacerbation of the problem at hand. The escalated political riots and social violence that have gripped the country is a clear manifestation of the total rejection of apartheid perpetuated by the racist regime. The intensity and dimension of the uprisings and demonstrations is a reflection that the patience of the oppressed people has been exhausted. The regime should note that no amount of force and brutality is capable of suppressing the demand for change. The people resolutely demand nothing else but democracy, equality and justice. We in Kenya wholeheartedly support these demands. We condemn the racist regime for invoking the declaration of a state of emergency in the black townships and districts of South Africa with its ensuing brutality. We strongly believe that there can be no peace in that country until the legitimate rights and aspirations of the black people, and of South Africans as a whole, are fully respected. We continue to oppose 'the creation of bantustans, for these buttress apartheid and serve as impoverished internal bases which the racist regime uses to provoke friction and conflict within the black communities of that country.
Kenya supports the liberation movements in South Africa in their struggle against oppression, exploitation and the denial of their legitimate right fully to exercise self-determination. We are deeply concerned that intensified arbitrary arrests, imprisonments without trial and tragic and brutal massacres of defenseless opponents of apartheid are the order of the day in South Africa. We reiterate and demand that apartheid be immediately dismantled, that Nelson Mandela, as well as all other political prisoners and detainees, be released unconditionally and that immediate arrangements be put forth for a constitutional conference to which all South Africans would participate to map out the future of their country.
We are fully aware of the racist regime's arrogance and defiance of the will of the international community and of resolutions and decisions of the United Nations General Assembly and Security Council. We are also aware that the racist regime uses negotiations as a camouflage while it engages in devious and dubious maneuvers calculated to entrench apartheid and give the illusion that the regime is working towards a peaceful accommodation with the oppressed inhabitants of that country, with this in mind and in order to compel South Africa to dismantle apartheid, we appeal to the Security Council to live up to the responsibilities entrusted to it and impose comprehensive mandatory sanctions against South Africa as provided for in Chapter VII of the United Nations Charter. We demand total sanctions because apartheid is not only evil, but is also a threat to international peace and security, a crime against humanity and an affront to the very foundation of international law. The evil that apartheid is cannot be reformed. We commend those Governments and institutions which have voluntarily applied sanctions against the racist regime and those individuals who have taken positive action to pressure South Africa to abandon apartheid. We would welcome, in addition to other measures, the total cessation of the economic, military and technical co-operation that South Africa continues to receive from some Members of this Organization.
With regard to the question of Namibia, United Nations efforts continue to be frustrated by the illegal occupation of the Territory by the racist regime of South Africa. Instead of cc-operating with the United Nations, the racist regime has engaged in creating futile institutions through which it hopes to thwart efforts to ensure the independence of Namibia. The international community must embark on the path of marshaling every possible means by which to ensure the full implementation of Security Council resolution 435 (1978). Kenya will continue to give every support to the South West Africa People's Organization (SWAPO), the national liberation movement of Namibia and the sole and authentic representative of the Namibian people. We reject all attempts to link the independence of Namibia with extraneous and irrelevant issues.
The racist regime continues to carry out acts of aggression against the independent African countries within the region, particularly Angola, Botswana, Lesotho and Mozambique. The regime engages in intimidation, destabilization, terrorism and sabotage and employs mercenaries and outright aggression against the front-line States. We condemn those activities of the racist regime and particularly the recent invasion of Angola. We are convinced that the racist regime would not be carrying out those acts without solace and support from external quarters.
It is regrettable that for almost 40 years now we have been unable to settle the problems of the Middle East. The core of the conflict in the area is the plight of the Palestinian people who have been uprooted from their ancestral homes and denied the opportunity to exercise their inalienable right to self-determination. The conflict continues to escalate and has engulfed the whole region.
Moreover, it has become evident that countries far and near are not immune from Israeli aggression. The tragic situation in Lebanon is a case at hand. The recent Israeli raid on the headquarters of the Palestine Liberation Organization (PLO) in Tunis was a flagrant violation of the territorial integrity of the peace-loving African State of Tunisia. We mourn the death of the innocent women and children who lost their lives as a result of that deplorable act, which we strongly condemn. Such actions cannot be justified under international law and norms of conduct. We call upon Israel to abide by and fully implement Security Council resolution 573 (1985), of 4 October 1985. On many occasions the international community has pronounced itself on the inadmissibility of the acquisition of territory by the use or threat of use of force. Kenya fully shares that view and calls upon Israel to withdraw from all territories occupied since the 1967 war.
We firmly hold to the view that no nation should ever justify its own existence at the expense of others. We believe that all States in the region have an equal right to exist in peace and security and within internationally recognized and secure borders. We reiterate that no durable peace can be achieved in the area until the legitimate right of the Palestinians to self-determination and to create an independent State of their own in the region are realized.
The ongoing war between Iran and Iraq is lamentable. My delegation joins others that have called on the warring parties to engage urgently in peace negotiations with a view to establishing lasting peace and security in the area.
On the situation in Kampuchea, we support efforts aimed at a negotiated, peaceful settlement and reaffirm the right of the people of that country to determine their own destiny, free from external interference and intervention. It is important that all foreign troops be withdrawn.
Likewise, the situation in Afghanistan has not changed. We reiterate the dire need for the withdrawal of all foreign troops and forces from that country.
As regards the Korean peninsula, we are happy to note the commencement of contacts and talks between the two sides. Kenya welcomes and encourages this development in the firm belief that direct contact is the best way to reduce tension on the peninsula thus leading to a peaceful solution of the Korean question in conformity with the three principles of independence, peaceful reunification and great national unity, as set forth in the Joint North-South Statement of 4 June 1972.
In Central America, tensions and conflicts continue unabated, fueled by internal and external factors. The harboring, financing and arming of dissident groups whose objective is to destabilize and overthrow legitimate Governments is not a solution to the peaceful resolution of the problems of the region, we fully support the peace initiatives of the Contadora Group and appeal to the countries and parties involved to solve their problems peacefully, in a spirit of good-neighborliness and with respect for each other's sovereignty, independence and territorial integrity.
Since the world entered the nuclear era some years ago, the specter of self-destruction and the final annihilation of mankind has been ever present. In search of credible defense, very destructive weapons have been developed, and others far more destructive are in the making, in the name of deterrence. Several billion dollars are being expended in the manufacturing of armaments, while millions of people are wasting away every day because of poverty, disease, malnutrition and famine. Those enormous resources being squandered on arras build-up should be diverted towards alleviating the current grave socio-economic and human problems facing the world, especially the developing countries. In this connection, Kenya warmly welcomed and strongly supports the initiative which led to the decision by this Assembly to convene an International Conference on the Relationship between Disarmament and Development.
The resumption of the Soviet-American arms-control talks in Geneva is also an encouraging sign pointing away from the grave consequences that could lead to the total destruction of the human race by the nuclear armaments on earth and in outer space. Never before was the fate of so many dependent on the decision and action of so few. He urge the parties involved to exert the maximum political will and negotiate openly, faithfully and constructively. In the view of my delegation, such negotiations should include reliable and verifiable arrangements for security to enhance confidence, avert escalation of the armaments race and bring about reduction of the present arsenals.
One of the practical measures that can be taken to strengthen international peace and security is the establishment of zones of peace in various regions of the world. This year we witnessed the endorsement of the draft South Pacific nuclear-free zone treaty by countries of the region. Kenya endorses that move and considers it a positive development.
Kenya fully shares the view that, in the interest of the promotion of peace, stability and co-operation in the Indian Ocean region, the first step towards the establishment of a zone of peace in the Indian Ocean region is the convening of the much-awaited international conference. The conference would harmonize the viewpoints of the littoral and hinterland States of the region, the major Powers and maritime users. The success of the conference would depend largely on a firm and resolute commitment by the countries of the region, the major Powers and maritime users of the Ocean to the principles of the Declaration of the Indian Ocean as a Zone of Peace.
With regard to Antarctica, it is imperative that activities in the area be conducted by and for the benefit of the international comBunifcy as a whole, tn this context, the initiative and the call by the Movement of Non-Aligned Countries for a declaration that any and all resources in Antarctica are vested in the international community as a whole as the common heritage of mankind need to be understood and underscored. Thus all States, regardless of their size, socio-economic system or stage of development, have a legitimate interest in Antarctica and ought to have a say in the development and management of its affairs. That can and should be achieved through careful renovation of the existing treaty regime.
As we approach the forty-first year since the founding of our Organization, the world economy in general remains strained by a prolonged and disastrous recession and its devastating effects which have virtually crippled the development momentum of the overwhelming majority of developing countries. Cutbacks in new investments and the suspension of long-term development projects and public programs and the slashing of expenditures in social sectors that these countries have to endure over the years of recession have taken many of them to the verge- of serious political and social upheavals. These difficulties are too deeply entrenched to be overcome easily as a by-product of recovery in a few countries.
Certainly, a proliferation of protectionist policies in the industrialized countries has not made this task at all easier. Even existing commodity arrangements which have served the international community relatively well over the years are now falling apart owing to lack of political support by some of these countries. In finance, for example,, apart from the uncertainty surrounding debt rescheduling, the constraints of high interest rates and inadequate flows of official development assistance, the drastic decline in international bank lending and the overall deflationary tendencies of the international monetary system have stifled any stirring of economic activity in a large number of developing countries. It is imperative for the sake of the sustained health of the world economy that growth in the developing countries be undertaken as a self-sustained and mutually reinforcing process and not merely as a by-product of growth elsewhere, because if we do not deal with the more fundamental structural problems in an adequate and equitable manner, crisis will in the end overwhelm us. We must, therefore, act seriously and with pragmatism before it is too late.
It will be recalled that the General Assembly at its thirty-ninth session, cognizant of the serious economic and social crisis afflicting the African
continent, adopted resolution 39/29 together with its annexed Declaration on the Critical Economic Situation in Africa. The African region, which today has the highest number of the least developed countries in the world, continues to be faced with, inter alia, famine and food shortages; stagnation of economic growth; unfavorable terms of trade; high rate of population growth; unemployment and underemployment; high interest rates; degradation of environment by drought and desertification; and decline in official development assistance.
In reviewing the pressing problems confronting Africa, I wish to highlight the exceptionally grave situation the continent is undergoing - a situation which cannot just be described as an economic crisis, but a tragic human crisis. Fully to appreciate the dimension of the suffering, it is worth mentioning that an estimated five million children are feared to have died in 1984 alone as a result of the severe famine, while more than 150 million people were faced with the danger of serious food shortage in the same year. At the same time, per capita food production decreased by 11 per cent compared to the 1970 figures while per capita income in most African countries has been steadily declining throughout the past few years.
This gloomy picture should not be allowed to pass unchecked without the international community embarking on a comprehensive plan - whether in the short or long term - to contain this dismal situation, while the African governments do recognize that the basic responsibility in arresting the crisis rests in their hands, the complexity of the crisis is such that national efforts must be complemented by international action if we are to relaunch the continent on the path of development.
We in Africa have not just been sitting idle amidst the crisis. It will be recalled that as early as April 1980 the African Heads of State or Government,
aware of the developmental problems facing the continent, adopted the famous blueprint in the Lagos Plan of Action and the Final Act of Lagos. The Plan of Action drew up a development master plan, identifying the sequence of priorities to be followed towards the economic recovery of Africa. Recently, the African Heads of State or Government assembled once again for an economic summit Conference in Addis Ababa, Ethiopia, from 18 through 20 July, where together they reviewed the implementation of the Lagos Plan of Action and came out with practical short-, medium- and long-term measures in search of a permanent solution to the problems that have plagued our continent over the years.
The recommendations, embodied in the Addis Ababa Declaration, have been presented to this session of the Assembly through the Economic and Social Council. It is my earnest hope and trust that the General Assembly will consider these recommendations immediately and take prompt action. He hope that the Assembly will be unanimous in endorsing the proposal made at the summit Conference of the Organization of African Unity (OAU) to convene a special session to discuss in detail the economic and social crisis afflicting the continent and come up with some action-oriented solutions.
The dramatic increase in volume of Africa's external debt and the heavy debt service burden are of serious concern to all the Member States. By the end of 1984, the total debt of all African countries was estimated to stand at $US 158 billion, and it is expected to exceed $US 170 billion by the end of this year. The total debt service as a percentage of export earnings was 19.8 per cent in 1982 and 27.4 per cent in 1983. For some countries the debt service ratio is far above this average whereas it is generally accepted that the average debt service ratio should not exceed 20 per cent of export earnings. The increasing costs of the importation of essential goods and services, especially industrial
commodities, are indispensable for accelerated economic development, of the African countries Consequently these countries are bound to continue to borrow in order to supplement their domestic resources. This constitutes one of the root causes of Africa's external debt. It is pertinent therefore to reiterate the appeal made at the OAU summit Conference that an international conference on Africa's external indebtedness be convened as a matter of urgency. This will provide a forum for the international creditors and debtors to discuss Africa's external debt with a view to arriving at appropriate emergency, short-, medium- and long-term measures to alleviate Africa's debt problems.
We do appreciate that the international community has increasingly recognized the importance of seeking ways to meet the challenge that has befallen Africa. This has been reflected, for example, in resources pledged to fund a special facility for sub-Saharan Africa in the World Bank and in the substantial pledges of assistance made at the Conference on the Emergency Situation in Africa in March 1985. The response of Governments, non-governmental organizations and individuals, including artists, is commendable. Nevertheless, despite these and a number of bilateral and other commitments, projections still point to a decline in net concessional capital flows to sub-Saharan Africa over the next several years in the light of the curtailment of some flows and the increases in scheduled amortization. In the view of my delegation, this international resource mobilization effort still falls far short of the target envisaged.
In the area of food and agriculture, many countries are experiencing severe losses ranging from between 25 to 30 per cent of their harvests, due in part to pest damage, poor handling and lack of storage. More than anything else, storage is the key to food increase and security. Priority by the international community should therefore be given to the development of storage facilities for the developing countries. My Government is fully determined to realize total food self-sufficiency for every Kenyan. In this connection, we are in the process of implementing our national food policy together with the recently launched District Focus for Rural Development. The District Focus, whose aim is to bring development to the people and to make the people the center for development planning, is meant to take development to the rural areas of Kenya where over 80 per cent of Kenya's population lives. Closely related to food production is industrialization. I wish to welcome the recent conversion of the United Nations Industrial Development Organization (UNIDO) into a specialized agency. We look upon UNIIX), the sixteenth in the family of the United Nations specialized agencies, to make its expected contribution to the industrialization process of the developing countries, in particular those of sub-Saharan Africa.
I strongly believe that the objective of all development efforts is the improvement of the quality of life. In this connection, I wish to note with appreciation the efforts being made in the economic and social fields by the United Nations system, in particular the strategy being pursued by the United Nations Children's Fund (UNICEF) to achieve a revolution in child survival and development and the efforts being made by the United Nations Development Program (UNDP) concerning human resource development. I wish also to record my own personal appreciation and that of the Government and the people of Kenya for the commendable work that the Nairobi-based United Nations Environment Program (UNEP) and the United Nations Center for Human Settlements (HABITAT) continue to do in serving mankind in their respective areas of competence.
There are mutual advantages accruing from economic co-operation between developed and developing countries and also from co-operation between developing countries. Kenya emphasizes, as a priority, co-operation between developing countries, particularly at the subregional and regional levels. The countries of eastern and southern Africa are currently engaged in the development of a Preferential Trade Area (PTA) which, in the long run, has the capacity of encompassing 23 countries with a market potential of well over 160 million people. As a littoral country, we are participants in the recently concluded Northern Corridor Transit Agreement jointly with our hinterland neighbors. We are also actively involved in the newly established Djibouti-based Inter-governmental Authority on Drought and Desertification (IGADD). In this connection, we wish to call for increased support by all Member States, both developed and developing, to promote in all possible ways efforts being taken to enhance North/South and South/ South economic co-operation.
In conclusion, this fortieth anniversary year of our Organization is also the twenty-fifth anniversary of the Declaration on the Granting of Independence to Colonial Countries and Peoples. Since these anniversaries coincide with International Youth Year whose theme is participation, development and peace, the international community should take this opportunity to renew its commitment to the welfare of youth particularly in the provision of education, training, health and employment. Youth constitute the backbone of all societies and should rightly be given the highest priority in national development. Although much has been done during International Youth Year, the events of the Year have been overshadowed by many other events. It is our expectation that a framework of concrete action-oriented future strategies for youth will be agreed upon during the United Nations World Conference for International Youth Year later at this session of the General Assembly.
It will be recalled that as early as 1972 the General Assembly designated 1975 as a special year to be devoted to intensified action to promote equality between men and women, to ensure the full integration of women in the total development effort and to increase women's contribution to the strengthening of world peace. In 1975, the Assembly proclaimed 1976 to 1985 as the United Nations Decade for Women, with the themes "Equality, Development and Peace".
The World Conference to Review and Appraise the Achievements of the United Nations Decade for Women, which concluded in Nairobi last July, was an important milestone and indeed a rich experience for most of us. The Government and indeed the entire Kenyan people, with the co-operation of the United Nations system, did their best to facilitate a conducive conference atmosphere. I wish to take this opportunity on behalf of the Government and the people of Kenya to thank the entire international community for their co-operation, understanding and goodwill which prevailed during the Conference and which led to the adoption by consensus of the Nairobi Forward-Looking Strategies. We look forward to our joint efforts in implementing them. It is an honor for Africa, and indeed Kenya, that it was on our soil that the international community adopted them. This is a further affirmation of the commitment and dedication of us all to the goals, aims, purposes and the principles of the Charter of the United Nations.
At this fortieth session and as we step to the next 40 years and beyond, I wish to take this opportunity on behalf of the Government and the people of Kenya to renew our confidence, commitment and dedication to the noble principles, purposes, aims and goals of the Charter of the United Nations. We wish the Secretary-General, his staff and all gathered here today all the best as we forge ahead in pursuit of world peace, security and co-operation in all our endeavors. Let nations, big and small, and people the world over, be mindful of the well-being of others in this our interdependent world. Let us foster co-operation and let justice be our shield and defender, peace and love be our prosperity. Let us all, in unity, make the world, for our present and future generations, a better place to live in.
